

116 HRES 75 IH: Strongly condemning the January 2019 terrorist attack on the 14 Riverside Complex in Nairobi, Kenya, offering condolences to the family and friends of the victims, and reaffirming solidarity with the people of Kenya.
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 75IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Engel (for himself, Mr. McCaul, Ms. Bass, and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONStrongly condemning the January 2019 terrorist attack on the 14 Riverside Complex in Nairobi,
			 Kenya, offering condolences to the family and friends of the victims, and
			 reaffirming solidarity with the people of Kenya.
	
 Whereas, on January 15, 2019, armed gunmen attacked the 14 Riverside Complex in Nairobi, Kenya, killing at least 21 people during the 20-hour siege;
 Whereas one of the individuals killed in this heinous act of violence was an American citizen named Jason Spindler, a 9/11 survivor and former Peace Corps volunteer who was the CEO and managing director of a strategy and investment firm in Nairobi;
 Whereas Kenyan security forces rescued more than 700 civilians from the complex; Whereas al-Shabaab, an al-Qaeda affiliated terrorist organization based in Somalia designated as a foreign terrorist organization by the Department of State, has claimed responsibility for the attack on the 14 Riverside Complex;
 Whereas Kenya has previously been a target for al-Qaeda affiliated terrorist attacks in August 1998, when the United States embassy in Nairobi, Kenya, and the United States embassy in Dar es Salaam, Tanzania, were simultaneously bombed, killing 224 people and injuring over 5,000 people;
 Whereas al-Shabaab has previously perpetrated numerous mass-casualty terrorist attacks in Kenya, notably the siege at the Westgate Mall in Nairobi in September 2013, which killed 67 people, and the assault on Garissa University College in April 2015, which killed 148 people;
 Whereas the United States and Kenya share a longstanding and mutually beneficial political, economic, and security partnership; and
 Whereas security cooperation between the United States and Kenya plays an essential role in combating terrorism and violent extremism in the Horn of Africa, particularly efforts to combat al-Shabaab; Now, therefore, be it
	
 That the House of Representatives— (1)condemns in the strongest terms the recent terrorist attack by al-Shabaab in Nairobi, Kenya, that resulted in the tragic loss of 21 lives;
 (2)offers its deepest condolences to the family and friends of the victims and to the Republic of Kenya, and reaffirms its solidarity with the Kenyan people;
 (3)honors the memory of Jason Spindler, who was murdered in this horrific terrorist attack; (4)recognizes the heroism exhibited by Kenyan citizens, first responders, security forces, and the Kenya Red Cross Society to rescue those held hostage during the siege;
 (5)expresses its support for the Government of Kenya’s efforts to combat terrorism and violent extremism, including efforts to prevent, detect, and deter future attacks, and encourages all Kenyans to stand together in condemning terrorism and violent extremism;
 (6)recognizes Kenya’s contributions to countering terrorism and violent extremism in the region, particularly al-Shabaab, including as troop contributors to the African Union Mission in Somalia;
 (7)recognizes the important role of United States assistance to combat al-Shabaab and other terrorist activity in the region, including efforts to build Kenya’s capacity to respond to and prevent such attacks; and
 (8)urges the Government of Kenya to work expeditiously to bring the perpetrators to justice, adhering to the rule of law, respect for human rights, and due process in its efforts to counter terrorism and violent extremism.
			